Citation Nr: 1633783	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-28 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD. 

3. Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2011 (diabetes claim) and October 2010 (PTSD claim) rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in May 2016, and a transcript of the hearing is associated with his electronic claims folder.

The issues of entitlement to service connection for PTSD and entitlement to service connection for diabetes mellitus, type II, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence associated with the claims file since March 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 


CONCLUSION OF LAW

Evidence received since the March 2008 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence, Generally 

Prior unappealed RO rating decisions are final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted. 38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

PTSD Claim to Reopen - Factual Background and Analysis 

The RO denied service connection for PTSD in July 2000, August 2000, and August 2001, and denied claims to reopen in June 2002, August 2004, February 2006, and March 2008.  

In July 2000, the RO denied the Veteran's claim for PTSD on the basis that the claim was not well-grounded.  At that time, a diagnosis of PTSD was shown by medical history.  Outpatient VA treatment records were subsequently added to the claims file, which, in pertinent part, showed findings that were "suggestive of PTSD" based on the Veteran's reports of service in Vietnam and on the Mekong River delta.  In August 2000, the RO continued to deny the claim on the basis that the claim was not well-grounded.  In a November 2000 statement, the Veteran requested that his claim again be reviewed in light of recent VA outpatient treatment records.  The VA treatment records were obtained and showed that a diagnosis of PTSD was "indicated" (again, based on the Veteran's reports of Vietnam service).  See VA Treatment Records from VAMC Salisbury, October 2000.  Thereafter, the RO denied the claim for PTSD in an August 2001 rating decision on the basis that the October 2000 PTSD diagnosis was not supported by psychological testing, and that the record did not confirm service in the Republic of Vietnam.  The Veteran was notified of this determination but did not appeal; the August 2001 rating decision is thus final.  

In November 2001, the Veteran submitted a request to reopen his PTSD claim.  In June 2002, the RO continued to deny the Veteran's claim on the basis that the evidence submitted did not show Vietnam service and/or a verifiable stressor.  The Veteran was notified of this determination but did not appeal; the June 2002 rating decision is thus final.  

In June 2004, the Veteran submitted his second request to reopen the PTSD claim.  In August 2004, the RO denied the Veteran's claim on the basis that the stressor event (i.e., serving in Vietnam) had not been verified by the record.  The evidence of record at that time included duplicative statements from the Veteran.  The Veteran was notified of this determination but did not appeal; the August 2004 rating decision is thus final.  

In September 2005, the Veteran submitted his third request to reopen the PTSD claim.  The RO declined to reopen the claim on the basis that new and material evidence had not been submitted. See February 2006 Rating Decision.  Evidence of record at the time of that rating decision included VA treatment records which documented ongoing treatment/diagnoses of PTSD (based on the Veteran's own reports of Vietnam service).  The Veteran was notified of this determination but did not appeal; the February 2006 rating decision is thus final. 

In August 2007, the Veteran submitted his fourth request to reopen the PTSD claim.  In March 2008, the RO again denied to reopen the claim on the basis that new and material evidence had not been submitted.  At the time of that decision, the evidence included a February 2008 Formal Finding of lack of information to verify stressors in connection with the PTSD claim, as well as VA medical evidence of continuing treatment for PTSD.  The Veteran was notified of this determination but did not appeal; the March 2008 rating decision is thus final.  

In August 2010, the Veteran submitted his most recent request to reopen the PTSD claim.  The RO denied the claim in an October 2010 rating decision, which is the subject of the current appeal.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim for PTSD.  Since the prior final rating decision in March 2008, VA has received additional evidence in the form of hearing testimony offered by the Veteran at a Board hearing in May 2016 in which he described, in detail, his duties as a marine engineer (described by the Veteran as a "tug boat mechanic") and his claimed exposure to stressful events while serving on a tug boat on the Mekong River.  The evidence also includes a September 2013 VA Form 9 in which the Veteran described being in Vietnam for several weeks in/after August 1967.  The Veteran provided additional details of his service in an August 2011 Notice of Disagreement, noting that he operated "tug boat number 1975" in the "brown waters of Vietnam."  And, lastly, the newly submitted evidence includes September 2010 and January 2013 VA PTSD examinations in which the Veteran was diagnosed with PTSD based on his reports of having witnessed a fellow solider being decapitated by an enemy infiltrator and coming under enemy fire on multiple occasions while serving as an engineer/repairman on a gunboat on Mekong River. 

The evidence outlined above, to specifically include the Veteran's very detailed descriptions of his service, is new to the extent that it was not previously of record.  The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  To that extent, alone, the previously denied claim is reopened and such matter is further addressed in the Remand portion of this document. 38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the appeal is granted to this extent only.


REMAND

As noted above, the Veteran's claim of entitlement to service connection for PTSD centers primarily on his assertions of stressor events that occurred while serving in the Republic of Vietnam and/or in its inland/brown waters (i.e., Mekong River).  Specifically, he has maintained that he served as a marine engineer on a tugboat ("tugboat 1975") that routinely engaged in missions and came under enemy fire on the Mekong River in 1967. See Board Hearing Transcript, generally.  He also reported that while "on port" on the Mekong River, he witnessed a fellow solider being attacked and decapitated by a Viet Cong infiltrator. See, e.g., August 2010 Stressor Statement.  

Likewise, the Veteran claims that he is entitled to service connection for diabetes mellitus, type II, based on his purported service in Republic of Vietnam and exposure to herbicide agents/Agent Orange therein. See 38 C.F.R. § 3.307(d); 38 C.F.R. § 3.309(e)(2015).

The Veteran's DD Form 214 confirms that he served in the US Army as a marine engineer; his medals include the Vietnam Service Medal and Vietnam Campaign Medal.  Initially, the Board notes that the Veteran argued that his receipt of such medals establishes that he served in Vietnam.  However, a review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam, but did not require in-country service.  Thus, as the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service at this time. See also Department of the Navy SECNAV Instruction 1650.1H (August 22, 2008).

Service personnel records confirm only that the Veteran served in Thailand from July 11, 1967, to July 10, 1968.  A Record of Assignments noted that he served with the 499th Transportation Battalion and the 640th Transportation Detachment during this time period.  SPRs show no other indication of service in the Republic of Vietnam or its waters. 

In this case, the Veteran's claim for service connection for PTSD hinges upon confirmation or corroboration of stressor events that purportedly took place on the Mekong River Delta and/or in Vietnam. See, e.g., VA Examination Reports (diagnosing PTSD based upon Veteran's reports of coming under enemy fire while on the Mekong River Delta).  Likewise, his claim for diabetes is largely dependent on a showing that he served either on the landmass of Vietnam or in its inland waterways.  

As noted, the Veteran has competently testified that his duties as a marine engineer in Thailand included working on a tugboat ("tugboat 1975") that traveled up and down the Mekong River (specifically, the Mekong River Delta, which is considered to be an inland waterway of Vietnam) and stopped in areas such as Da Nang, Mong Cai, and Quang Ninh.  See Hearing Transcript.  To date, minimal efforts have been made to corroborate the Veteran's duty locations, claimed stressors, and/or presence in Vietnam or its inland waters.  Therefore, a comprehensive request, which includes the recently provided details of exposure and stressor events, should be sent to JSRRC for evaluation and possible corroboration.  

Lastly, as noted, service personnel records confirm that the Veteran served in Thailand from July 1967 to July 1968.  During his hearing before the undersigned, the Veteran reported that he was stationed at U-Tapao Thai Navy Airfield and that his tugboat was docked around areas that had been sprayed by Agent Orange.  He also reported that he was in close proximity to the perimeter of the base.  Again, the Veteran's precise duty station is not documented in the currently available service records.  

Claims involving alleged exposure at such an installation are to be analyzed under the appropriate administrative guidelines given the absence of pertinent statutory and regulatory provisions. See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  According to these guidelines, exposure will be conceded for certain veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era. See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"), developed in response to a May 2010 Compensation and Pension (C&P) Service Bulletin (VA determined there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes).  

Such veterans include those who were stationed at the Royal Thai Air Force bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang and who served in a position or MOS that required duty on the base perimeter, such as security police or dog handler, etc. M21-1MR, Part IV.ii.2.C.10.q (January 15, 2013).  According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army Veteran claimed disability based on herbicide exposure and the Veteran was a member of a military police (MP) unit or was assigned an MP MOS that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis is to be acknowledged.

Unfortunately, the Veteran does not have the requisite MOS or unit assignment to concede herbicide exposure based on these provisions.  In this circumstance, the remaining steps outlined in the relevant manual include: placing in the Veteran's claims file a copy of C&P's Memorandum for the Record (Memorandum); asking the Veteran for the approximate dates, locations and nature of the alleged exposure; determining whether the Veteran furnished the requested information; reviewing the Veteran's information in conjunction with the memorandum; determining whether the exposure may be acknowledged; and, if not, referring the case to the Joint Services Records Research Center (JSRRC) for a formal finding on the matter. M21-1MR, Part IV.ii.2.C.10.q.

In the instant case, the AOJ did not follow the procedures set forth in the M21-1 to verify whether the Veteran was exposed to herbicides based on his service in Thailand.  Accordingly, the Board finds that the claim for service connection for diabetes mellitus must be remanded for the AOJ for completion of the development required by the M21-1 in cases such as this one.  

Accordingly, the case is REMANDED for the following action:

1. File a copy of the Compensation Service's Memorandum of Record regarding general herbicide use in Thailand during the Vietnam Era in the Veteran's claims file.

2. Send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) in an attempt to determine whether the Veteran was exposed to herbicides during his time in Thailand.

The JSRRC request must specify that the Veteran served with the 499th Transportation Battalion and the 640th Transportation Detachment from July 11, 1967, to July 10, 1968.  The request should also specify that, while his MOS was marine engineer, he contends that his duties often required him to go to ashore/on base and work along the U-Tapao base perimeter (e.g., to retrieve boat parts from base, etc.); he also stated that he worked around the docks where Agent Orange had apparently been sprayed.  

All documentation of these additional efforts and responses must be added to the claims file so this, too, is considered.  Follow-up on any recommendations the JSRRC may have in obtaining relevant records from alternate sources.  All requests and responses to these directives, both positive and negative, must be documented in the record.

3. Ask the JSRRC to research the history of the 499th Transportation Battalion, the 640th Transportation Detachment, and available ship/deck logs from any tugboats that the Veteran may have served aboard (to specifically include "tugboat 1975") for the period from July 11, 1967, to July 10, 1968, in an effort to verify the Veteran's in-country service in Vietnam or its inland waterways (specifically, the Mekong Delta), which may include multiple requests in light of JSRRC's "2-month rule."  

The JSRRC should be requested to provide any additional information that might corroborate (i) his alleged service in Vietnam, to include any inland ("brown") water service on the Mekong River Delta aboard a tugboat, and (ii) his alleged PTSD stressors of receiving enemy fire while on a tugboat in the Mekong Delta and witnessing a fellow solider being decapitated by Viet Cong while "on port."  

Request all available service personnel or other official records from NPRC, NARA, and DPRIS.  If additional service records or unit histories can be found, or if they have been destroyed, ask for specific written confirmation of that fact.

4. Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


